             Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

FIDELITY AND DEPOSIT COMPANY                  §
of MARYLAND,                                  §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §         Civil Action No. 3:20-cv-00046
                                                                         _______________
LAKOTA CONTRACTING, INC. d/b/a                §
NCF INTERIORS, NATIONAL                       §
COMMERICAL FLOORING, INC.,                    §
REZA AMIRGHAFFARI, HOSSEIN                    §
AMIRGHAFFARI, ROYA                            §
AMIRGHAFFARI, and JOHN BOYLE,                 §
                                              §
       Defendants.                            §

 FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW COMES Fidelity and Deposit Company of Maryland (“F&D”) and complains of

Lakota Contracting, Inc., d/b/a NCF Interiors, National Commercial Flooring Inc., Reza

Amirghaffari, Hossein Amirghaffari, Roya Amirghaffari, and John Boyle (collectively

“Indemnitors”) as follows:

                                       I.      PARTIES

       1.      Plaintiff F&D is a corporation incorporated pursuant to the laws of the State of

Maryland with its principal place of business in Schaumburg, Illinois.

       2.      Defendant Lakota Contracting, Inc., d/b/a NCF Interiors (“NCFi”) is a

corporation incorporated in the State of Virginia with its principal place of business in

Washington, D.C. and may be served with process by serving its registered agent, O’Riordan

Bethel, at 1314 19th St. NW, Suite 1602, Washington, D.C. 20036.


____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                          PAGE 1
              Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 2 of 9




         3.     Defendant National Commercial Flooring, Inc. (“National”) is a corporation

incorporated in the State of Virginia with its principal place of business in Virginia and may be

served with process by serving its registered agent, William H. Casterline, Jr., at 4020 University

Drive, Suite 312, Fairfax, VA 22030.

         4.     Defendant Reza Amirghaffari is an individual resident and citizen of the State of

Virginia, who may be served with process at 7760 Legere Court, McLean, VA 22102, or

wherever he may be found.

         5.     Defendant Hossein Amirghaffari is an individual resident and citizen of the State

of Virginia, who may be served with process at 7760 Legere Court, McLean, VA 22102, or

wherever he may be found.

         6.     Defendant Roya Amirghaffari is an individual resident and citizen of the District

of Columbia, who may be served with process at 900 3rd Street, SE, Washington, D.C. 20003, or

wherever he may be found.

         7.     Defendant John Boyle is an individual citizen of the State of Virginia, who may

be served with process at 112 Bellaire Rd., Alexandria, VA 22301, or wherever he may be

found.

                                      II.      JURISDICTION

         8.     This Court has jurisdiction over the claims asserted herein pursuant to 28 U.S.C.

§ 1332 in that this is a civil action between citizens of different states and the matter in

controversy exceeds the sum of $75,000 exclusive of interest and costs.

                                            III.   VENUE

         9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) (2) as a substantial

part of the events giving rise to the claims occurred in this judicial district.


____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                              PAGE 2
               Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 3 of 9




                                         IV.     FACTS

       10.      On various dates, each of the Indemnitors executed one or more Agreement(s) of

Indemnity (“Indemnity Agreements”) in favor of F&D. The Indemnity Agreements were

executed and delivered to F&D as consideration for F&D issuing certain surety bonds on behalf

of Indemnitors. True and correct copies of the Indemnity Agreements are attached hereto as

Exhibit A-C:

       (i)      Exhibit A – National, Reza, Hossein, and Boyle, Indemnity Agreement of May
                26, 2005;
       (ii)     Exhibit B – Lakota and Roya, Indemnity Agreement of June 5, 2009; and
       (iii)    Exhibit C – NCFi, National, and Reza, Indemnity Agreement of January 1, 2012.

       11.      In reliance upon the Indemnity Agreements, and at the request of Indemnitors,

F&D issued the following payment and performance bonds in connection with the listed projects

on behalf of Indemnitors (referred to collectively as the “Bonds”).

 Performance
  & Payment                   Projects                                   Obligees
  Bond Nos.
 9133575     Ft. Bliss Replacement Hospital Project –         Clark McCarthy Healthcare
             PN 72481                                         Partners II
 9219571     City Market at O-880P, Washington, D.C.          Clark Construction Group, LLC
 9226595     The Wharf-Parcel 5                               Wharf 5 Hotel REIT Leaseholder
                                                              LLC c/o Wharf District Master
                                                              Developer LLC
 9186845         West End Square 37, Washington, D.C.         Clark Multi-Family Builders-
                                                              MidAtlantic, LLC

       12.      Claims have been made on the Bonds. As a result of such claims, F&D has

incurred losses and expenses including, but not limited to, court costs, attorneys’ fees, and

consultant fees, which presently are in excess of $4,643,900.00.

       13.      Indemnitors agreed to indemnify and exonerate F&D against any loss, cost, and

expenses incurred by F&D as a result of having issued the Bonds, as follows:



____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                          PAGE 3
              Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 4 of 9




                                            INDEMNITY
       SECOND: The Contractor and Indemnitors shall exonerate, indemnify, and keep
       indemnified the Surety from and against any and all liability for losses and/or
       expenses of whatsoever kind or nature (including, but not limited to, interests,
       courts costs, and counsel fees) and from and against any and all such losses and/or
       expenses which the Surety may sustain and incur: (1) By reason of having
       executed or procured the execution of the Bonds; (2) By reason of the failure of
       the Contractor or Indemnitors to perform or comply with the covenants and
       conditions of this Agreement; or (3) In enforcing any of the covenants and
       conditions of this Agreement. Payment by reason of the aforesaid causes shall be
       made to the Surety by the Contractor and Indemnitors as soon as liability exists or
       is asserted against the Surety, whether or not the Surety shall have made any
       payment therefor. Such payment shall be equal to the amount of the reserve set by
       the Surety. In the event of any payment by the Surety, the Contractor and
       Indemnitors further agree that in any accounting between the Surety and
       Contractor, or between the Surety and the Indemnitors, or either or both of them,
       the Surety shall be entitled to charge for any and all disbursements made by it in
       good faith in and about the matters herein contemplated by this Agreement under
       the belief that it is or was liable for the sums and amounts so disbursed, or that it
       was necessary or expedient to make such disbursements, whether or not such
       liability, necessity or expediency existed; and that the vouchers or other evidence
       of any such payments made by the Surety shall be prima facie evidence of the fact
       and amount of the liability to the Surety.

See Exhibits A, B, and C at 1, respectively.

       14.     Despite demand, Indemnitors have failed to honor their obligations under the

Indemnity Agreements and exonerate and indemnify F&D.

                                     V.   CAUSES OF ACTION

                                     COUNT ONE
                       BREACH OF GENERAL AGREEMENT OF INDEMNITY

       15.     F&D incorporates and realleges the factual allegations in the foregoing

paragraphs as if set forth herein.

       16.     Indemnitors have failed to honor their obligations under the Indemnity

Agreements and exonerate and indemnify F&D.




____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                              PAGE 4
              Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 5 of 9




       17.     As a result of Indemnitors’ breach of the Indemnity Agreements, F&D has

sustained losses and expenses, including, but not limited to, attorneys’ fees and consultant fees,

and continues to sustain losses and expenses.

       18.     Pursuant to the clear terms of the Indemnity Agreements, F&D is entitled to a

judgment for indemnity and exoneration against Indemnitors for F&D’s losses and expenses

including, but not limited to, attorneys’ fees and consultant fees incurred as a result of issuing the

Bonds to Indemnitors and pursuing its rights of indemnification. F&D is also entitled to payment

equal to the amount of the reserve set by F&D in excess of what F&D has currently incurred.

                                       COUNT TWO
                                COLLATERALIZATION/QUIA TIMET

       19.     F&D incorporates and realleges the factual allegations in the foregoing

paragraphs as if set forth herein.

       20.     In addition to the contractual requirements set forth in the Indemnity Agreements

requiring Indemnitors to reimburse F&D and make a payment to F&D equal to the amount F&D

has set in reserve for loss in excess of that which is currently incurred, F&D has a common law

right to require Indemnitors to post collateral to avoid depletion of Indemnitors’ assets and to

ensure faithful performance of Indemnitors’ obligations.

       21.     F&D seeks an order requiring Indemnitors to post collateral pending the outcome

of this action to avoid depletion of Indemnitors assets and to ensure faithful performance of

Indemnitors’ obligations.

                                     COUNT THREE
                                COMMON LAW INDEMNIFICATION

       22.     F&D incorporates and realleges the factual allegations in the foregoing

paragraphs as if set forth herein.


____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                                 PAGE 5
              Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 6 of 9




       23.     Because F&D made payments in connection with the Bonds and the Projects,

NCFi received valuable benefits to at least the amount of those payments.

       24.     As a result of such payments, NCFi impliedly agreed to indemnify F&D for all

such payments.

       25.     NCFi has failed to fulfill its indemnity obligations to F&D. Because of NCFi’s

breach of its common law indemnity obligations, F&D has suffered a direct and proximate loss

and is entitled to recover from NCFi its losses and expenses (including, but not limited to,

attorneys’ fees and consulting fees) incurred as a result of issuing the Bonds to NCFi and

pursuing its rights of indemnification.

                                          COUNT FOUR
                                          EXONERATION

       26.     F&D incorporates and realleges the factual allegations in the foregoing

paragraphs as if set forth herein.

       27.     Pursuant to the terms of the Indemnity Agreements and the doctrine of equitable

exoneration, F&D is entitled to be exonerated by Indemnitors from all loss, liability, damage and

expense threatened or incurred as a result of issuance of the Bonds.

                                         COUNT FIVE
                                 ACCESS TO BOOKS AND RECORDS

       28.     F&D incorporates and realleges the factual allegations in the foregoing

paragraphs as if set forth herein.

       29.     Indemnitors agreed in their respective Indemnity Agreement to provide F&D

access to their books and records, specifically:

                                     BOOKS AND RECORDS

       NINTH: At any time, and until such time as the liability of the Surety under any
       and all said Bonds is terminated, the Surety shall have the right to reasonable

____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                            PAGE 6
              Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 7 of 9




       access to the books, records, and accounts of the Contractor, and Indemnitors; and
       any bank depository, materialman, supply house, or other person, firm, or
       corporation when requested by the Surety is hereby authorized to furnish the
       Surety any information requested including, but not limited to, the status of the
       work under contracts being performed by the Contractor, the condition of the
       performance of such contracts and payments of accounts.

See Exhibits A, B, and C at 3, respectively.

       30.     Without access to Indemnitors’ books and records, F&D cannot assess the assets

owned by Indemnitors which are available to serve a collateral to F&D or be used in satisfaction

of a judgment in favor of F&D. F&D is concerned that depletion of Indemnitors’ assets may

occur pending trial of this matter. Further, F&D needs access for purposes of record keeping

issues on defaulted projects for which claims have been made on performance bonds. Under the

circumstances, access to and a complete accounting of the books and records of Indemnitors is

necessary because F&D has no other adequate remedy in law. Accordingly, F&D asks that the

Court specifically enforce the books and records provision of the Indemnity Agreements.

                                        COUNT SIX
                            ATTORNEYS’ FEES, COSTS, AND INTEREST

       31.     F&D incorporates and realleges the factual allegations in the foregoing

paragraphs as if set forth herein.

       32.     Indemnitors have failed to honor their obligations under the Indemnity

Agreements and exonerate and indemnify F&D. As a result of this failure, F&D has been

compelled to engage the law firm of Clark Hill Strasburger to bring this action against

Indemnitors for the enforcement of the Indemnity Agreements. Pursuant to the terms of the

Indemnity Agreements, F&D is entitled to recover from Indemnitors, in addition to the amount

of its damages suffered as a result of Indemnitors’ breach of contract and sought in this

Complaint, attorneys’ fees incurred not only in the prosecution of this suit but also in the


____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                             PAGE 7
              Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 8 of 9




investigation and response to the claims asserted against the Bonds issued by F&D in connection

with the Project.

        33.     In addition to their right to attorneys’ fees under the Indemnity Agreements, F&D

is entitled to reasonable attorneys’ fees pursuant to §38.001 of the Texas Civil Practice &

Remedies Code in addition to the amount of its damages suffered as a result of Indemnitors’

breach of contract.

        34.     F&D is also entitled to recover from Indemnitors, jointly and severally, all court

costs plus pre-judgment and post-judgment interest at the maximum legal rate allowed by law.

                               VI.      CONDITIONS PRECEDENT

        35.     All conditions precedent to F&D’s entitlement to assert the above claims and

causes of action have occurred or have been satisfied, waived, or excused.

        WHEREFORE, Plaintiff F&D requests that Indemnitors be cited to appear and answer

and, upon final hearing or trial, that the Court enter judgment against Indemnitors, jointly and

severally, in favor of F&D for all losses and expenses, including, but not limited to, attorneys’

fees and consultant fees, incurred by F&D as a result of executing the Bonds and enforcing its

rights under the Indemnity Agreements; that the Court order Indemnitors to pay F&D the amount

F&D has set in reserve for loss in excess of what it has currently incurred; that the Court

specifically enforce the books and records provision of the Indemnity Agreements and direct

Indemnitors to immediately provide F&D with full access to their books and records; that the

Court enter judgment for F&D to recover all its court costs plus pre-judgment and post-judgment

interest at the maximum amount allowed by law; and that the Court award F&D such other and

further relief at law or in equity to which it is justly entitled.




____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT                             PAGE 8
            Case 3:20-cv-00046 Document 1 Filed 02/14/20 Page 9 of 9




                                          Respectfully submitted,


                                           /s/ Christopher R. Ward
                                          CHRISTOPHER R. WARD
                                          State Bar No. 24008233
                                          cward@clarkhill.com
                                          CLARK HILL STRASBURGER
                                          2600 Dallas Parkway, Suite 600
                                          Frisco, Texas 75034
                                          Telephone: (214) 651-4722
                                          Facsimile: (214) 659-4108

                                          ATTORNEYS FOR FIDELITY AND DEPOSIT
                                          COMPANY OF MARYLAND




____________________________________________________________________
FIDELITY AND DEPOSIT COMPANY OF MARYLAND’S ORIGINAL COMPLAINT              PAGE 9
